Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

As per the instant Application having Application number 16/703,643, the examiner acknowledges the applicant's submission of the amendment dated 1/18/2022.  Claims 1, 8 and 14 have been amended. Claims 1-20 are pending. 

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Traister (US 2008/0235464) teaches “a non-volatile memory cell array; and a processor in communication with the non-volatile memory cell array, the processor being configured to receive a write command to write data following a previous write command, the write command and the previous write command having a discontinuity in logical addresses, the discontinuity in logical addresses defining a gap between a logical address of the write command and a logical address of the previous write command, provide a sequential update block and preexisting data associated with the sequential update block, compare the gap with a threshold size, and write the data to the sequential update block if the gap is less than the threshold size.” (claim 1).

REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-20 are considered as allowable subject matter. 
	The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 1/18/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method comprising “a media unit, wherein a capacity of the media unit is divided into a plurality of zones, each zone comprising a plurality of logical blocks; and a controller coupled to the media unit, the controller configured to: retrieve a first command to write data to a first 
Independent claims 8 and 14 are allowed for the reasons indicated above with respect to claim 1.
	Dependent claims 2-7, 9-13 and 15-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




February 8, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135